 
Exhibit 10.1
  
VOTING SUPPORT AGREEMENT
 
January ________, 2011
 
Dear Securityholder:
 
Re
Arrangement Agreement between Petrolifera Petroleum Limited and Gran Tierra
Energy Inc.

 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by you (the "Securityholder"), and in consideration of the
entering into by Petrolifera Petroleum Limited ("TargetCo") and Gran Tierra
Energy Inc. ("AcquireCo") of the arrangement agreement (the "Arrangement
Agreement") dated the date hereof relating to the proposed acquisition of
TargetCo by AcquireCo (the "Arrangement") and providing for, amongst other
things, the issuance of 0.1241 of an AcquireCo Share for each TargetCo Share
subject to rounding, the Securityholder agrees as follows (unless otherwise
defined herein, capitalized terms shall have the meanings ascribed thereto in
the Arrangement Agreement):
 
1.
Ownership of TargetCo Securities

 
AcquireCo understands that the Securityholder is the beneficial owner, directly
or indirectly, of or exercises control or direction over the number of: (a)
TargetCo Shares; (b) TargetCo Options; and (c) TargetCo Warrants, all as set
forth in the Securityholder's acceptance at the end of this letter agreement
("Agreement") (collectively, such TargetCo Shares, TargetCo Options and TargetCo
Warrants, the "Subject Securities" which term shall include any TargetCo Shares
issued to the Securityholder after the date hereof pursuant to the exercise of
any TargetCo Options and TargetCo Warrants and all TargetCo Shares, TargetCo
Options, TargetCo Warrants or other securities of TargetCo otherwise acquired by
the Securityholder after the date hereof).
 
2.
Revocation of Previous Proxies

 
The Securityholder hereby revokes any and all previous proxies with respect to
the Subject Securities.
 
3.
Covenants of the Securityholder

 
The Securityholder irrevocably covenants and agrees to and for the benefit of
AcquireCo that, until the earlier of: (x) the Release Date, as defined below;
and (y) the termination of this Agreement in accordance with its terms, the
Securityholder shall:
 
 
(a)
attend (either in person or by proxy) any meeting of the TargetCo
Securityholders convened for the purposes of considering the Arrangement
(including, any adjournments and postponements thereof) and vote or cause to be
voted, to the extent applicable, all of the Subject Securities in favour of the
Arrangement and all other matters related thereto that are necessary for, or
ancillary to, implementing the Arrangement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
except for all such actions that are permitted under Section 6, vote the Subject
Securities against:

 
 
(i)
any extraordinary transaction, such as a merger, rights offering,
reorganization, recapitalization, or liquidation involving TargetCo or any of
its subsidiaries or affiliates other than the Arrangement and any transaction
related thereto;

 
 
(ii)
a sale or transfer of a material amount of assets of TargetCo or the issuance of
any securities of TargetCo or any of its subsidiaries or affiliates (other than
pursuant to the exercise of TargetCo Options or TargetCo Warrants); or

 
 
(iii)
any action that is reasonably likely to impede, interfere with, delay, postpone,
or adversely affect in any material respect the Arrangement;

 
 
(c)
not sell, transfer, assign, or otherwise dispose of (other than by operation of
Laws) or enter into any agreement or understanding relating to the sale,
transfer, assignment or other disposition of the Subject Securities (other than
TargetCo Options or TargetCo Warrants in respect of which the Securityholder has
exercised his or her right to acquire TargetCo Shares in accordance with their
terms or as contemplated herein or by the Arrangement Agreement) or permit any
affiliate of the Securityholder to do any of the foregoing without the prior
written consent of AcquireCo, which shall not be unreasonably withheld;

 
 
(d)
not grant or agree to grant any proxy or other right to vote the Subject
Securities that is inconsistent with the terms hereof, or enter into any voting
trust, vote pooling or other agreement with respect to the right to vote, call
meetings of TargetCo Securityholders or give consents or approvals of any kind
as to the Subject Securities;

 
 
(e)
exercise all TargetCo Options held by the Securityholder or surrender such
TargetCo Options in accordance with the Arrangement Agreement;

 
 
(f)
not exercise any rights of dissent or appraisal in respect of any resolution
approving the Arrangement or any aspect thereof or matter related thereto, or in
any manner delay, hinder, prevent, interfere with or challenge the Arrangement;

 
 
(g)
in connection with the solicitation of proxies for any meeting of TargetCo
securityholders to be held to consider the Arrangement (a "Special Meeting"),
use the Securityholder's reasonable commercial efforts to furnish to counsel to
TargetCo the information relating to the Securityholder (if any) required by
Applicable Securities Laws to be set forth in any information circular (the
"Information Circular") and in any other applicable regulatory
filing.  Information relating to the Securityholder furnished by the
Securityholder for inclusion in the Information Circular will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

 
 
(h)
promptly notify AcquireCo upon any of the undersigned's representations or
warranties contained in this Agreement becoming untrue or incorrect in any
material respect prior to the Release Date, and for the purposes of this
provision, each representation and warranty shall be deemed to be given at and
as of all times during such period (irrespective of any language which suggests
that it is only being given as at the date hereof);

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(i)
without effecting any entitlement to receive compensation for loss of
employment, if the Securityholder is a director or officer of TargetCo or its
subsidiaries, if requested by AcquireCo, to resign his or her position as a
director and/or officer of TargetCo and its subsidiaries effective at such time
as may be requested by AcquireCo (provided such time is not prior to the
Effective Time) and, upon payment in accordance with any employment agreement or
severance arrangement, provide a duly executed mutual release in form
satisfactory to AcquireCo and such Securityholder, both acting reasonably, and
will use its reasonable commercial efforts to enable AcquireCo to elect or
appoint all of the directors of TargetCo and to effect an orderly transition of
management and control of TargetCo at the time and in the manner requested by
AcquireCo.

 
For the purposes of this Agreement, "Release Date" means the earlier of:
 
 
(i)
the Effective Time, and

 
 
(ii)
the date the Arrangement Agreement is terminated.

 
4.
Representations and Warranties of the Securityholder

 
The Securityholder hereby represents and warrants to AcquireCo, as of the date
of this Agreement and on the Effective Date, that:
 
 
(a)
the Securityholder is the beneficial owner of, or exercises control or direction
over, the Subject Securities;

 
 
(b)
the Subject Securities are held by the Securityholder with good, valid and
marketable title thereto, and the transfer of such Subject Securities, including
TargetCo Shares issuable on exercise of TargetCo Options and TargetCo Warrants,
to AcquireCo will pass good, valid and marketable title to such securities, free
and clear of all claims, liens, charges, encumbrances and security
interests.  The Subject Securities constitute all of the TargetCo Shares,
TargetCo Options, TargetCo Warrants or other securities of TargetCo owned
legally or beneficially, either directly or indirectly, by the Securityholder or
over which the Securityholder exercises control or direction, either directly or
indirectly;

 
 
(c)
the Securityholder has good and sufficient power, authority and right to enter
into this Agreement and to complete the transactions contemplated hereby;

 
 
(d)
the Securityholder is duly authorized to execute and deliver this Agreement and
this Agreement is a valid and binding agreement, enforceable against the
Securityholder in accordance with its terms, and the consummation by the
Securityholder of the transactions contemplated hereby will not constitute a
violation or breach of or default under, or conflict with, any contract,
commitment, agreement understanding or arrangement of any kind to which the
Securityholder is or will be a party and by which the Securityholder is or will
be bound at the time of such consummation;

 
 
(e)
the Securityholder has not previously granted or agreed to grant any ongoing
proxy in respect of the Subject Securities or entered into any voting trust,
vote pooling or other agreement with respect to the right to vote, or any
agreement to call meetings of TargetCo securityholders or give consents or
approvals in any way affecting the Subject Securities;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(f)
no consent, waiver, approval, authorization, exemption, registration, license or
declaration of or by, or filing with, or notification to any Governmental Entity
is required to be made or obtained by the Securityholder in connection with: (i)
the execution and delivery by the Securityholder and enforcement against the
Securityholder of this Agreement; or (ii) the consummation of any of the
transactions by the Securityholder provided for herein; and

 
 
(g)
there are no legal or quasi-legal proceedings in progress or pending before any
public body, court or authority or threatened against the Securityholder that
would adversely affect in any manner the ability of the Securityholder to enter
into this Agreement and to perform its obligations hereunder or the title of the
Securityholder to any of the Subject Securities and there is no judgment, decree
or order against the Securityholder that would adversely affect in any manner
the ability of the Securityholder to enter into this Agreement and to perform
its obligations hereunder or the title of the Securityholder to any of the
Subject Securities.

 
5.
Representations and Warranties of AcquireCo

 
AcquireCo hereby represents and warrants to and covenants with the
Securityholder that:
 
 
(a)
AcquireCo is duly formed and validly existing under the laws of its jurisdiction
of formation.  AcquireCo has all necessary corporate power, authority, capacity
and right to enter into this Agreement and to carry out each of its obligations
under this Agreement and to consummate the transactions contemplated hereby; and

 
 
(b)
AcquireCo is duly authorized to execute and deliver this Agreement and this
Agreement, upon acceptance by the Securityholder, will be a valid and binding
agreement, enforceable against AcquireCo in accordance with its terms, and the
execution of this Agreement will not constitute a violation of or default under,
or conflict with, any restrictions of any kind of any contract, commitment,
agreement, understanding or arrangement to which AcquireCo is a party and by
which AcquireCo is bound.

 
6.
No Limit on Fiduciary Duty

 
Nothing contained in this Agreement will: (a) restrict, limit or prohibit the
Securityholder from exercising (in his or her capacity as a director or officer
of TargetCo or any of its subsidiaries) his or her fiduciary duties to TargetCo
or any of its subsidiaries under Applicable Laws; or (b) require the
Securityholder in his or her capacity as an officer of TargetCo or any
subsidiary of TargetCo to take any action in contravention of, or omit to take
any action pursuant to, or otherwise take or refrain from taking any actions
which are inconsistent with, instructions or directions of the TargetCo Board of
Directors undertaken in the exercise of their fiduciary duties.
 
7.
Expenses

 
AcquireCo and the Securityholder each agree to pay their own expenses incurred
in connection with this Agreement.  Each of the parties hereto agrees to
indemnify the other against any claim for a finder's fee or other compensation
by any broker claiming by, through or under such indemnifying party.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.
Termination

 
It is understood and agreed that the respective rights and obligations hereunder
of AcquireCo and the Securityholder shall cease and this Agreement shall
terminate immediately following the Release Date and otherwise may be terminated
by notice in writing:
 
 
(a)
at any time prior to the Effective Date by mutual consent of AcquireCo and the
Securityholder;

 
 
(b)
by AcquireCo at any time when not in material default in the performance of its
obligations under this Agreement if: (i) any of the representations and
warranties of the Securityholder under this Agreement shall not be true and
correct in all material respects; or (ii) the Securityholder shall not have
complied with its covenants to AcquireCo contained in this Agreement in all
material respects;

 
 
(c)
by the Securityholder at any time when not in material default in the
performance of its obligations under this Agreement if: (i) any of the
representations or warranties of AcquireCo under this Agreement shall not be
true and correct in all material respects; or (ii) AcquireCo shall not have
complied with its covenants to the Securityholder contained in this Agreement in
all material respects; and

 
 
(d)
by the Securityholder if the Effective Date has not occurred by April 30, 2011.

 
Notwithstanding Section 8(b) or Section 8(c), neither AcquireCo nor the
Securityholder may exercise any termination right set forth in Section 8(b) or
Section 8(c) respectively unless the party intending to so exercise has
delivered a written notice to the other party specifying in reasonable detail
all breaches of covenants, representations and warranties or other matters that
the party delivering such notice is asserting as the basis for the
non-fulfilment of the applicable covenant or termination right, as the case may
be.  If any such notice is delivered, provided that a party is proceeding
diligently to cure such matter and such matter is capable of being cured, no
party may terminate this Agreement until the expiration of a period of five
Business Days from the date such notice is received, and then only if such
non-fulfilment of the applicable covenant or termination right, as the case may
be, shall not have been cured.
 
9.
Effect of Termination

 
Upon termination of this Agreement in accordance with Section 8, no party shall
have any liability under this Agreement; provided that, other than in the event
of termination of this Agreement upon the occurrence of the Effective Time,
neither the termination of this Agreement nor any provision of this Section 9
shall relieve any party from any liability for any breach by it of this
Agreement, including from any incorrectness or inaccuracy in its representations
and warranties and any non-performance by it of any of its covenants made
herein.
 
10.
Amendment

 
This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by each of the
parties hereto.
 
To the extent the Arrangement Agreement is amended, modified, restated, replaced
or superseded from time to time, all references herein to the Arrangement
Agreement shall be to the Arrangement Agreement as amended, modified or restated
from time to time or to the agreement which has replaced or superseded it from
time to time, and any and all references to particular sections of the
Arrangement Agreement shall be deemed to be references to the analogous
provision in the Arrangement Agreement as amended, modified or restated from
time to time or to the agreement which has replaced or superseded it from time
to time.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
11.
Assignment

 
No party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other parties.
 
12.
Disclosure

 
Prior to the first public disclosure by TargetCo and AcquireCo of the existence
and terms and conditions of this Agreement, neither of the parties hereto shall
disclose the existence of this Agreement or any details hereof, or the
possibility of the Arrangement or any terms or conditions or other information
concerning the Arrangement to any Person other than the Securityholder's
advisors, or the directors, officers and advisors of TargetCo, AcquireCo and
their respective subsidiaries, without the prior written consent of the other
party hereto, except to the extent required by Laws or any applicable stock
exchange rules or policies of regulatory authorities.  The existence and terms
and conditions of this Agreement may be disclosed by AcquireCo and TargetCo in
the press release issued in connection with the execution of the Arrangement
Agreement and other public disclosure documents in accordance with Applicable
Securities Laws and a copy of this Agreement may be filed by TargetCo and/or
AcquireCo with securities regulatory authorities to the extent such filing is
required by Applicable Securities Laws.
 
13.
Further Assurances

 
The Securityholder shall from time to time and at all times hereafter at the
request of AcquireCo but without further consideration, do and perform all such
further acts, matters and things and execute and deliver all such further
documents, deeds, assignments, agreements, notices and writings and give such
further assurances as shall be reasonably required for the purpose of giving
effect to this Agreement.
 
14.
Successors

 
This Agreement will be binding upon, enure to the benefit of and be enforceable
by AcquireCo and the Securityholder and their respective successors.
 
15.
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
16.
Unenforceable Terms

 
If any provision of this Agreement or the application thereof to any party or
circumstance shall be invalid or unenforceable to any extent the remainder of
this Agreement or application of such provision to a party or circumstance other
than those to which it is held invalid or unenforceable shall not be affected
thereby and each remaining provision of this Agreement shall be valid and shall
be enforceable to the fullest extent permitted by Laws.
 
17.
Survival

 
 
(a)
The representations and warranties made by the Securityholder in Section 4 shall
survive the completion of the Arrangement; and

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(b)
The representations and warranties made by AcquireCo in Section 5 shall survive
the completion of the Arrangement.

 
18.
Notices

 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sufficiently given if delivered or sent by
facsimile transmission with confirmation of receipt:
 
 
(a)
in the case of the Securityholder to:

 
c/o Petrolifera Petroleum Limited
900, 332 – 6th Avenue SW
Calgary, Alberta  T2P 0B2
 
 
Attention:
Richard A. Gusella, Executive Chairman or Gary D. Wine, President and Chief
Operating Officer

Facsimile:             (403) 538-6225
 
 
(b)
in the case of AcquireCo to:

 
Gran Tierra Energy Inc.
300, 625 – 11th Avenue SW
Calgary, Alberta  T2R 0E2
 
Attention:              Dana Coffield, President and Chief Executive Officer
Facsimile:             (403) 265-3242
 
or at such other address or facsimile number as the party to which such notice
or other communication is to be given has last notified the party giving the
same in the manner herein provided.  Any notice or communication so given shall
be deemed to be received on the day of delivery, if delivered, and on the day of
sending, if sent by facsimile transmission; provided that if such day of
delivery or sending is not a Business Day at the point of receipt then such
notice or communication shall be deemed to have been received on the first
Business Day thereafter.
 
19.
Applicable Law

 
This Agreement shall be governed and construed in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the Province of Alberta.
 
20.
No Strict Construction

 
The language used in this Agreement is the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.
 
21.
Entire Agreement

 
This Agreement constitutes the entire agreement and supersedes all other prior
agreements and undertakings, both written and oral, between the parties with
respect to the subject matter hereof.  Other than as set forth in this
Agreement, no representation or warranty has been given by any party to the
other.
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
22.
Specific Performance and other Equitable Remedies

 
Each of the parties recognizes and acknowledges that this Agreement is an
integral part of the transactions contemplated in the Arrangement Agreement,
that AcquireCo would not enter into the Arrangement Agreement unless this
Agreement was executed, and accordingly acknowledges and agrees that a breach by
the Securityholder of any covenants or other commitments contained in this
Agreement will cause AcquireCo to sustain injury for which it would not have an
adequate remedy at law for money damages. Therefore, each of the parties agree
that in the event of any such breach, AcquireCo shall be entitled to the remedy
of specific performance of such covenants or commitments and preliminary and
permanent injunctive and other equitable relief in addition to any other remedy
to which it may be entitled, at law or in equity, and the Securityholder further
agrees to waive any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or other equitable relief.
 

 
- 8 -

--------------------------------------------------------------------------------

 
 
This letter may be signed by fax or PDF document and in counterparts, which,
together, shall be deemed to constitute one valid and binding agreement and
delivery of such counterparts may be effected by means of facsimile or PDF
document.
 

 
GRAN TIERRA ENERGY INC.
     
By:
     
Name:
   
Title

 
Acceptance by the Securityholder
 
The foregoing is hereby accepted as of and with effect from the _______ day of
January, 2011 and the undersigned hereby confirms that the undersigned
beneficially owns, directly or indirectly, or exercises control or direction
over the Subject Securities indicated below:
 

   
TargetCo Shares
         
TargetCo Options
         
TargetCo Warrants
           
Witness
 
Signature of Securityholder or, if a corporation,
   
authorized signing officer
               
Name of Securityholder (please print)

 
 
- 9 -

--------------------------------------------------------------------------------

 